DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 34 requires “the first anodic gas distribution member receives a first voltage and supplies gas to either the first turnaround area or the second turnaround area of the target, wherein the second anodic gas distribution member receives a second voltage and supplies gas to the straightaway area of the target, wherein the first 
New claim 39 requires “the first anodic gas distribution member, the third anodic gas distribution member, the fifth anodic gas distribution member, and the sixth anodic gas distribution member receive the first voltage, wherein the second anodic gas distribution member and the fourth anodic gas distribution member receive the second voltage”. There is no support in the Specification for this requirement.
New claim 45 requires “the anodic gas distribution member receives a voltage and supplies gas to either the first turnaround area or the second turnaround area of the target, wherein the non-anodic gas distribution member supplies gas to the straightaway area of the target, such that the voltage reduces a sputtering rate of the first turnaround area or the second turnaround area relative to a sputtering rate of the straightaway area”. There is no support in the Specification that ‘the voltage supplied to the first or second turnaround areas’ and then also results in ‘this voltage reducing a sputtering rate relative to a sputtering rate of the straightaway area’.
New claim 45 requires a first limitation of “the plurality of gas distribution members includes an anodic gas distribution member and a non-anodic gas distribution member, the anodic gas distribution member being insulated from the non-anodic gas distribution member”, and new claim 53 (dependent on claim 45) requires a second limitation of “the plurality of gas distribution members comprises three anodic gas distribution members that receive the first voltage and supply gas to the first turnaround area, three anodic gas distribution members that are connected to the first voltage and supply gas to the second turnaround area, and two non-anodic gas distribution members that supply gas to the straightaway area”. There is no support in the Specification for the combination for these first and second limitations.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 51 and 53-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 51 requires “the first, second, third, and fourth anodic gas distribution members receive a voltage that reduces a sputtering rate of the first turnaround area or the second turnaround area of the target relative to a sputtering rate of the straightaway area of the target”. It is unclear as to whether this ‘voltage’ is the same voltage required in claim 45 (which claim 51 depends from) or is a distinct voltage.
Claim 53 recites the limitation "the first voltage".  There is insufficient antecedent basis for this limitation in the claim. Claim 54 is rejected as being dependent on claim 53.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-56 are rejected under 35 U.S.C. 103 as being unpatentable over Hanika et al (WO 2015/139739) in view of Sieck (US Patent No. 5,645,699).
With respect to claims 34 and 43-44, Hanika discloses in figs. 3A-3B a magnetron sputtering apparatus comprising a vacuum chamber structurally capable of establishing a controlled (i.e. vacuum) environment, and a target (i.e. cathode) [122] or [124] comprising sputterable material, wherein the target [122] or [124] includes a sputtering zone that extends longitudinally along a longitudinal axis (abstract; para 0032, 0036, and 0049). Figs. 3A-3B further depict a gas distribution system comprising a plurality of gas distribution members [116] or [126] that include first and second anodic gas distribution members [115] for each target [122] or [124] (para 0033 and 0045), wherein the first and second anodic gas distribution members [115] are each connected to separate power supplies for each cathode (i.e. target) of DC, pulsing, or AC power supplies (para 0035 and 0045-0046), thereby rendering the magnetron sputtering apparatus to be structurally capable of applying a different (i.e. adjustable) first voltage (such as DC or AC) to the first anodic gas distribution member [115] than a second voltage (such as pulsing) to the second anodic gas distribution member [115], or simply having the first anodic gas distribution member [115] turned ‘ON’ (i.e. first voltage 
However Hanika is limited in that while figs. 3A-3B depict the sputtering zone formed by magnets [121] (para 0032, 0036, and 0042), and one of ordinary skill in the art of sputtering would expect the sputtering zone to be a racetrack for this type of target [122] or [124], the sputtering zone being a racetrack sputtering zone is not explicitly suggested.
Sieck teaches in figs. 1 and 2A a similar type of target, anodes, and magnets (col. 3, lines 8-60) as Hanika, wherein fig. 2B depicts both the magnets (i.e. magnetic structure) [45] and anodes [57],[59] extending an entire length of the target [15] forming a sputtering zone [49],[51],[53],[55] in a racetrack, wherein the racetrack comprises a straightaway portion (i.e. area) [49],[51] sandwiched between first and second turnaround portions (i.e. areas) [53],[55] (col. 3, lines 61-67; col. 4, lines 1-5), wherein figs. 2A-2B depict the straightaway area [49],[51] and the first and second turnaround areas [53],[55] each define areas of the same target [15]. Sieck cites the advantage of the sputtering zone being a racetrack as allowing the target to be more uniformly eroded and better utilized (col. 1, lines 28-51).

In summary, the combination of references Hanika and Sieck has Hanika teaching the magnetron sputtering apparatus comprising the target and gas distribution system as claimed, with the magnets forming the racetrack sputtering zone of Sieck. Fig. 4 of Hanika depicts the first anodic gas distribution member [116] positioned to supply gas to either end of the target [122] (where the first or second turnaround area is located) and the second anodic gas distribution member [116] positioned to supply gas to either end of the target [122] (where the first or second turnaround are is located) (para 0050-0051), with the first voltage fully capable of being higher than the second voltage for the reasons given above in the rejection of claim 34. The claim requirement of the first and second anodic gas distribution members being arranged and having the first voltage higher than the second voltage “such that the first voltage reduces a sputtering rate of the first turnaround area or the second turnaround area of the target relative to a sputtering rate of the straightaway area of the target’” relates to the intended functioning of the claimed magnetron sputtering apparatus, with the magnetron sputtering apparatus of the combination of references fully capable of functioning in the claimed manner.
With respect to claims 35 and 36, modified Hanika further depicts in fig. 6 the first anodic gas distribution member (i.e. segment) [634] includes a plurality of interfaces that substantially surround an entirety of each end of the target [122] (para 0054), and 
With respect to claims 37 and 38, modified Hanika further discloses in fig. 4 the first and second anodic gas distribution members [115] have a mixture or composition of process gases that are varied along a horizontal direction (para 0022), thus the mixture of process gases from mass-flow controller (MFC) [134] are fully capable of being different than the mixture of process gases from MFC [334] (para 0033), wherein each mixture includes an inert gas of Ar and a reactive gas such as oxygen or ozone (para 0024), thus rendering the magnetron sputtering apparatus structurally capable of having the first anodic gas distribution member [115] supply a first mixture of inert gas and oxygen from MFC [134] and the second anodic gas distribution member [115] supply a second mixture of inert gas and ozone from MFC [334], wherein the second mixture (i.e. Ar+O3) has a heavier atomic weight than the first mixture (i.e. Ar+O2).
With respect to claim 39, the combination of references Hanika and Sieck has Hanika teaching the magnetron sputtering apparatus comprising the target and gas distribution system as claimed, with the magnets forming the racetrack sputtering zone of Sieck. Fig. 6 of Hanika depicts three gas distribution members arranged along one side of the target [122] and three gas distribution members arranged along an opposite side of the target [122] (para 0054), wherein all gas distribution members [116] are anodic (para 0033 and 0045). Fig. 6 further depicts the three anodic gas distribution members at the one side comprises first, second, and third anodic gas distribution members at the one side, the three anodic gas distribution members at the opposite side comprise fourth, fifth, and sixth anodic gas distribution members, wherein the first 
With respect to claim 40, modified Hanika further discloses all gas distribution members [116] are anodic (para 0033 and 0045).
With respect to claims 41 and 42, modified Hanika further depicts in figs. 4 and 6 the gas distribution members [116] and/or [634] arranged to either partially or entirely surround the target [122] (para 0050-0054).
With respect to claim 45, Hanika discloses in figs. 3A-3B a magnetron sputtering apparatus comprising a vacuum chamber structurally capable of establishing a controlled (i.e. vacuum) environment, and a target (i.e. cathode) [122] or [124] comprising sputterable material, wherein the target [122] or [124] includes a sputtering zone that extends longitudinally along a longitudinal axis (abstract; para 0032, 0036, and 0049). Figs. 3A-3B further depict a gas distribution system comprising a plurality of gas distribution members [116] or [126] that include anodic gas distribution members 
However Hanika is limited in that while figs. 3A-3B depict the sputtering zone formed by magnets [121] (para 0032, 0036, and 0042), and one of ordinary skill in the art of sputtering would expect the sputtering zone to be a racetrack for this type of target [122] or [124], the sputtering zone being a racetrack sputtering zone is not explicitly suggested.
Sieck teaches in figs. 1 and 2A a similar type of target, anodes, and magnets (col. 3, lines 8-60) as Hanika, wherein fig. 2B depicts both the magnets (i.e. magnetic structure) [45] and anodes [57],[59] extending an entire length of the target [15] forming a sputtering zone [49],[51],[53],[55] in a racetrack, wherein the racetrack comprises a straightaway portion (i.e. area) [49],[51] sandwiched between first and second turnaround portions (i.e. areas) [53],[55] (col. 3, lines 61-67; col. 4, lines 1-5), wherein figs. 2A-2B depict the straightaway area [49],[51] and the first and second turnaround areas [53],[55] each define areas of the same target [15]. Sieck cites the advantage of 
It would have been obvious to one of ordinary skill in the art to have a racetrack sputtering zone taught by Sieck as the sputtering zone of Hanika to gain the advantage of more uniformly eroding the target.
In summary, the combination of references Hanika and Sieck has Hanika teaching the magnetron sputtering apparatus comprising the target and gas distribution system as claimed, with the magnets forming the racetrack sputtering zone of Sieck. Fig. 6 of Hanika depicts an anodic gas distribution members to supply process gas to each end (with the first and second turnaround areas) of the target [122], and a separate section of the non-anodic gas distribution member to supply gas to a middle section (i.e. straightaway area) of the target [122] (para 0054). The claim requirement of ‘the anodic gas distribution member receives a voltage that reduces a sputtering rate of the first or second turnaround areas relative to a sputtering rate of the straightaway area’ relates to the intended functioning of the claimed magnetron sputtering apparatus, with the magnetron sputtering apparatus of the combination of references structurally capable of functioning in the claimed manner by merely reducing voltage to the anodic gas distribution member compared relative to the non-anodic gas distribution member.
With respect to claims 46 and 47, modified Hanika further depicts in fig. 6 a plurality of inlet points (i.e. interfaces) [138] that substantially surround an entirety of each end (with the first and second turnaround areas) of the target [122] (para 0054).
With respect to claims 48 and 49, modified Hanika further discloses in fig. 6 the anodic and non-anodic gas distribution members have a mixture or composition of 3) has a heavier atomic weight than the first mixture (i.e. Ar+O2).
With respect to claims 50 and 51, modified Hanika further depicts in fig. 3 the plurality of gas distribution members comprise three gas distribution members arranged along each side of the target [122] opposite each other (para 0054), wherein fig. 6 of Hanika depicts three gas distribution members arranged along one side of the target [122] and three gas distribution members arranged along an opposite side of the target [122] (para 0054), wherein all gas distribution members [116] are capable of being anodic (i.e. power applied or ‘ON’) or non-anodic (i.e. power not applied or ‘OFF’) (para 0033 and 0045), thus fig. 6 depicts the three gas distribution members at the one side comprises the first non-anodic gas distribution member, the first anodic gas distribution member, and a second anodic gas distribution member at the one side, and the three gas distribution members at the opposite side comprise a third anodic gas distribution member, a fourth anodic gas distribution member, and a second non-anodic gas distribution member, wherein the first and third anodic gas distribution members are positioned at the end of the first turnaround area of the target [122], the second anodic 
With respect to claims 52-54, modified Hanika further depicts in fig. 6 the gas distribution members [116] and/or [634] arranged to substantially entirely surround the target [122] (para 0054).
With respect to claims 53 and 54, modified Hanika further depicts in fig. 6 three anodic gas distribution members arranged to partially surround the end of the target [122] at the first turnaround area and three other anodic gas distribution members arranged to partially surround the other end of the target [122] at the second turnaround area, and two non-anodic (by simply switching voltage to ‘OFF’) gas distribution members at the straightway area of the target [122] (para 0033, 0045, and 0054). The claim requirement of “the three anodic gas distribution members and the three other anodic gas distribution members have the first voltage whereas the two non-anodic gas distribution members have the second voltage” relates to the intended functioning of the 
With respect to claims 55 and 56, modified Hanika further discloses the voltage is selected from DC, pulsing, or AC power supplies (para 0035 0045-0046), thereby rendering the magnetron sputtering apparatus to be fully capable of applying the voltage (such as DC or AC) as adjustable or pulsed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,812,296 in view of WO 2015/139739. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims, with WO 2015/139739 rendering it obvious to include particular arrangements, gas distribution members, and different voltages to anodic and non-.

Response to Arguments
Applicant’s Remarks on p. 7-12 filed 2/2/2022 are addressed below.

Specification Objection
Applicant’s arguments on p. 7-8 are noted, however the previous Office Action dated 8/2/2021 entered the amendment that deleted the duplicate instances of ‘[55d]’, thus the arguments are moot.

112 Rejections
Applicant’s arguments on p. 8 are noted, however no 112 rejections were made in the previous Office Action dated 8/2/2021

103 Rejections
Applicant’s arguments on p. 8-12 with respect to new claims 34-56 have been considered but are moot because the arguments do not apply to the new combination of references being applied in the current rejection. In addition, on p. 10 Applicant points to highlights in red and green for distinguishing between the prior art and claims, however since Applicant’s Remarks are filed in black and white, it is unclear as to which highlights then are red and green.

Double Patenting Rejections
Applicant’s arguments on p. 12 regarding the rejection of claims 5-7, 9-20, and 22-23 over US 7,166,199 in view of US 9,812,296 is noted, however the rejection of the previous Office Action cited US 7,166,199 in view of WO 215/139739 for rejecting claims 5-7, 9-20, and 22-23. Regardless though since these previous claims have been canceled and new claims 34-56 have been filed, the previous arguments are moot because the arguments do not apply to the new combination of references U.S. Patent No. 9,812,296 and WO 2015/139739 being applied in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102014106377 is relevant for teaching a magnetron sputtering apparatus comprising an elongated target having a sputtering material and including a sputtering zone (i.e. racetrack) that extends longitudinally with the elongated target, the sputtering zone comprising two straightaway areas sandwiched between two turnaround areas at each end of the elongated target, and an anode arrangement structurally capable of individually controlling anodes and non-anodes (i.e. non-applied voltage) at each of the straightaway areas and turnaround areas.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MICHAEL A BAND/Primary Examiner, Art Unit 1794